Order entered September 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00115-CR

                        MAHOGANY MARIUM WELLS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 9
                                  Dallas County, Texas
                         Trial Court Cause No. MA12-04814-K

                                          ORDER
       The Court REINSTATES the appeal.

       On August 1, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Riann Moore; (3)

Ms. Moore’s explanation for the delay in filing appellant’s brief is her workload; and (4) Ms.

Moore requested seven days from the August 28, 2014 hearing to file appellant’s brief.

       We ORDER appellant to file her brief by SEPTEMBER 9, 2014. Because appellant’s

brief is already more than three months overdue, no further extensions will be granted. If the

brief is not filed by the date specified, we will order Riann Moore and the Dallas County Public
Defender’s Office removed as counsel and will order the trial court to appoint new counsel to

represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Peggy Hoffman, Presiding Judge, County Criminal Court No. 9; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public

Defender’s Office; and the Dallas County District Attorney’s Office.


                                                   /s/     LANA MYERS
                                                           JUSTICE